                                    Case:20-03157-jtg                     Doc #:2 Filed: 10/11/2020                     Page 1 of 4




 Fill in this information to identify the case:

 Debtor name         Krieger Craftsmen, Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                      amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          October 9, 2020                         X /s/ Timothy J. Krieger
                                                                       Signature of individual signing on behalf of debtor

                                                                       Timothy J. Krieger
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                         Case:20-03157-jtg                 Doc #:2 Filed: 10/11/2020                           Page 2 of 4


 Fill in this information to identify the case:
 Debtor name Krieger Craftsmen, Inc.
 United States Bankruptcy Court for the: WESTERN DISTRICT OF                                                                                      Check if this is an
                                                MICHIGAN
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 U.S. Small Business             Michael L.                     PPP Loan                                                                                                $382,000.00
 Admin                           Shiparski, Esq.
 2 North Street, Suite
 320                             Mike.Shiparski@us
 Birmingham, AL                  doj.gov
 35203                           (616) 456-2404
 United Tool & Mold,             Scott Phipps      Supplier                                                                                                             $320,170.50
 Inc.
 106 Financial Blvd
 Liberty, SC 29657               (864) 859-8300
 U.S. Small Business             Michael L.        UCC-1 Financing                                                                                                      $149,900.00
 Admin                           Shiparski, Esq.   Statement filed.
 2 North Street, Suite                             Treatment as
 320                             Mike.Shiparski@us unsecured.
 Birmingham, AL                  doj.gov
 35203                           (616) 456-2404
 Model Die & Mold,               Carol             Supplier                                                                                                             $149,225.00
 Inc.
 3859 Roger B
 Chaffee Memorial                (616) 243-6996
 Grand Rapids, MI
 49548
 Protev International            Liliana Amaya                  Supplier                                                                                                $144,549.28
 Inc.
 6090 Surety Drive,              liliana.amaya@prot
 Suite 110-D                     ev.de
 El Paso, TX 79905               (915) 490-3827
 Michael Haws                    Michael Haws       Loan                                                                                                                $105,000.00
 12386 Phelps Ave
 Sparta, MI 49345
                                 (616) 887-5227




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                         Case:20-03157-jtg                  Doc #:2 Filed: 10/11/2020                          Page 3 of 4



 Debtor    Krieger Craftsmen, Inc.                                                                            Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Jeffery Crampton                Jeffery Crampton               Legal Services                                                                                          $100,000.00
 Koernke &
 Crampton
 The Boardwalk                   (616) 458-7900
 940 Monroe NW,
 Suite 250
 Grand Rapids, MI
 49503
 Capital One                     Bankruptcy                     Charge Account                                                                                            $90,541.62
 PO Box 30281                    Department
 Salt Lake City, UT
 84130
 Unisteel, LLC                   Jessica Staudacher Supplier                                                                                                              $52,500.37
 6155 Sims Drive
 Sterling Heights, MI
 48313                           (724) 657-5022
 Pioneer                         Tim Schowalter                 Build-out                                                                                                 $49,682.17
 Construction
 550 Kirtland Street
 SW                              (616) 247-6966
 Grand Rapids, MI
 49507
 Andy J. Egan Co,                AJ Egan                        Supplier                                                                                                  $36,157.87
 Inc.
 2001 Waldorf St NW
 Grand Rapids, MI                (616) 791-9952
 49544
 Tenibac-Standex                 Tony                           Supplier                                                                                                  $34,550.00
 35155 Automation
 Drive
 Clinton Township,               (616) 647-3333
 MI 48035
 Bico Buyers Inc.                Chad Kovick                    Supplier                                                                                                  $34,023.00
 PO Box 671645
 Dallas, TX 75267                ckovick@bicosteel.
                                 com
                                 (616) 453-2400
 Makino Die/Mold                 Lori Tidwell       Supplier                                                                                                              $21,258.41
 Tech
 2600 Superior Ct                Lori.Tidwell@maki
 Auburn Hills, MI                no.com
 48326                           (800) 552-3288
 Extreme Wire EDM                Brian Bernt                    Supplier                                                                                                  $15,675.00
 Service, Inc.
 3636 Busch Drive
 SW                              (616) 249-3901
 Grandville, MI 49418
 Commercial Tool &               Shelly Miller                  Supplier                                                                                                  $14,100.00
 Die, Inc.
 5351 Rusche Dr NW               shelly.miller@com
 Comstock Park, MI               mercialtool.com
 49321                           (616) 785-8100


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                         Case:20-03157-jtg                 Doc #:2 Filed: 10/11/2020                           Page 4 of 4



 Debtor    Krieger Craftsmen, Inc.                                                                            Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Positive Designs,               Wayne                          Supplier                                                                                                  $13,755.00
 LLC
 506 Arhana Crest
 Drive                           (269) 795-7392
 Middleville, MI 49333
 Armock Mechanical               Chuck                          Services                                                                                                  $13,486.00
 Contractors
 745 S. State Street
 Sparta, MI 49345                (616) 438-5495
 Eagle Industrial                B. Hector                      Supplier                                                                                                  $13,400.00
 Group
 847 W. River Center             bhector@toolingsy
 Drive NE                        stemsgroup.com
 Comstock Park, MI               (616) 647-9904
 49321
 FAS Machining, LLC              Wade Fisher                    Supplier                                                                                                  $12,980.00
 8166 Graphic Drive
 Belmont, MI 49306               wade@fasmachini
                                 ng.com
                                 (616) 240-0906




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
